Citation Nr: 0001982	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  96-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a dental disorder 
for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).



FINDINGS OF FACT

1.  There is no competent medical evidence linking a stomach 
disorder with the veteran's period of active service.

2.  There is no competent medical evidence linking a skin 
disorder with the veteran's period of active service.

3.  There is no competent medical evidence linking a dental 
condition with the veteran's period of active service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
dental disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
See 38 C.F.R. § 3.303(b) (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 
38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).


I.  Stomach Disorder

The veteran's service medical records show that he had severe 
diarrhea in June 1968 and that he complained of stomach 
cramps, as well as a sore throat and headache, in July 1969.  
The remainder of the service medical records, including the 
October 1969 separation examination, contained no complaints, 
findings, or diagnoses related to the stomach.

Private medical records of Barry Free, M.D., reflect that the 
veteran was assessed with a possible nervous stomach in April 
1973 due to complaints of stomach cramps, headaches, nausea, 
and insomnia.  Medical records from Maple City Practice show 
that the veteran was seen in May 1984 with complaints of 
belching and gagging for the past 2 to 3 years, with a 
negative prior medical history.  Physical examination found 
minimal tenderness and an upper gastrointestinal series was 
recommended to rule out hiatus hernia, esophagitis, ulcer, or 
gallbladder disease.  The veteran was prescribed Zantac.  The 
veteran returned in October 1984 with complaints of chest 
discomfort and was assessed with esophagitis.

In May 1985 and March 1990, the veteran was assessed with 
viral gastroenteritis due to symptoms including stomach pain 
and diarrhea.  In January 1994, he complained of stomach 
pain, cramps, and bowel changes after recently returning from 
Mexico.  Active bowel sounds were the only objective finding 
and he was assessed with abdominal pain.  During a VA 
examination in June 1995, the veteran complained of episodes 
of epigastric fullness with pain and belching since the late 
1970's.  The physical examination was completely negative and 
the upper gastrointestinal series was within normal limits.  
The veteran was diagnosed with a hiatal hernia.

The veteran appeared at a hearing before the Board October 
1999.  He testified that he received treatment for a stomach 
disability during active service in Germany and Vietnam.  He 
reported the most severe problems as occurring in Vietnam and 
stated that he had difficulty adjusting to the food.  Medical 
treatment was provided in field hospitals and he estimated 
that he sought treatment more than one dozen times. His 
symptoms included indigestion, diarrhea, and pain and 
bloating of the stomach.  These same symptoms continued after 
service, and he has been diagnosed with a nervous stomach, an 
inflamed esophagus, and an ulcer.  He received treatment six 
months after service but those records are unavailable.

Based on this evidence, the Board finds that the record has 
failed to demonstrate any medical evidence illustrating a 
nexus between the veteran's present stomach disability and 
his period of active service.  The Board observes that the 
veteran's present stomach complaints have been diagnosed as 
different disabilities.  However, none of these diagnoses 
have been related to the veteran's active duty.  See Hodges 
v. West, No. 98-1275 (U.S. Vet. App. Jan. 12, 2000).  The 
Board cannot rely on the veteran's own statements because 
evidence of a medical nexus cannot be established by lay 
testimony.  See Brewer v. West, 11 Vet.App. 228, 234 (1998).

Further, the Board has considered the application of 
38 C.F.R. § 3.303(b) (1999) and the holding of Savage in 
making its determination.  However, the complaints of stomach 
pain and diarrhea in service were not shown to be chronic nor 
has the medical evidence of record shown continuity of 
symptomatology following service.  The evidence of record 
suggests that the veteran's present symptomatology did not 
begin until many years after service.  Inasmuch as the record 
contains no medical opinion linking the veteran's current 
complaints with his period of active service, the claim must 
be denied as not well grounded.


II.  Skin Disorder

The veteran's service medical records, including the 
separation examination of October 1969, contain no 
complaints, findings, or diagnoses related to the skin.  
Records from Maple City Practice show that the veteran was 
prescribed cream for dyshidriotic eczema due to an irritation 
over the knuckles of his right hand in February 1987.  In May 
1992, the veteran had a benign dermatofibroma removed from 
his right lower leg.  In May 1995, he was assessed with 
eczematous dermatitis of the hands.

During a VA skin examination in June 1995, the veteran stated 
that, during active service, he had several nonspecific leg 
rashes in Germany and an episode of sun poisoning in Vietnam.  
He now reported chronic problems with his hands, feet, scalp, 
and face.  His hands and feet occasionally broke out with a 
papillovesicular eruption, and there was a significant 
pruritic aspect to the rash in some areas.  The scalp and 
face rash was intermittent, with a fair amount of dandruff 
and pruritus of the scalp.  His face also had blotches of 
redness with some scaling.

Upon physical examination, there was very minimal scale in 
scattered areas of the scalp, mild scaling in the external 
ear canals, and mild erythema and minimal scale of the 
nasolabial fold.  Focal patches of desquamating scale with 
mild erythema on the medial aspect of the feet were present.  
The KOH examination of the scale showed positive hyphal 
elements, indicating a component of tinea pedis.  The veteran 
was diagnosed with dyshidriotic eczema and seborrheic 
dermatitis.  The examiner commented that the veteran's 
history of sun poisoning was consistent with polymorphous 
light eruption but that there was no present evidence of that 
condition.

During the October 1999 hearing before the Board, the veteran 
testified that he received treatment for dry skin, skin 
rashes, and athlete's foot in service.  He also had an 
episode of severe sunburn in Vietnam.  The athlete's foot was 
a continual problem until he received the proper medication 
in approximately 1996 or 1997.  He now continually used 
Lamisil; however, the condition still occasionally flared up.  
He claimed that his doctor told him that it was possible that 
Vietnam was the cause.  At the present, his hands and wrists 
occasionally became dry and broke out in sores if he did not 
use medication.  His hands, legs, and face become very dry 
during the winter.  He has had flare-ups and remissions of 
the skin conditions over the years.  No private physicians 
have related his skin conditions to service.  He said that 
the sunburn healed in service but that he had skin poisoning 
after service and now he has to limit sun exposure.

Based upon a review of the above evidence, the Board finds 
that the record has failed to provide any medical evidence 
illustrating a nexus between the veteran's any present skin 
disorder and his period of active service.  The Board 
observes that the veteran's service medical records contain 
no reference to any skin disorders.  However, even were the 
Board to accept the veteran's statements concerning his 
incidents of sunburn, athlete's foot, and skin rashes in 
service, which the Board does for purposes of determining 
whether the claim is well grounded, the claim would still 
fail for lack of a medical nexus.  The Board cannot rely on 
the veteran's own statements because evidence of a medical 
nexus cannot be established by lay testimony.  See Brewer v. 
West, 11 Vet.App. 228, 234 (1998).  The available medical 
evidence does not show treatment of a skin disorder until 
almost twenty years following service.  No physician of 
record has related the present disorders to the veteran's 
service in Vietnam and the VA examiner specifically found 
that there were no residuals of sunburn.  Evidence of a well-
grounded claim not having been submitted, the benefit sought 
on appeal must be denied.


III.  Dental Disorder

The veteran's service medical records include a complaint of 
tenderness in the area of tooth number 17 in June 1967.  
Dental records otherwise indicate routine treatment of the 
teeth.  In a May 1995 letter from Paul D. David, D.D.S., he 
stated that he provided the veteran with an initial 
examination, prophylaxis, and bitewing x-rays in March 1978.  
Records from Dennis R. Hayes, D.D.S., show that, in October 
1980, the veteran related that he had gum problems when he 
was 16 years old and again during active service in Germany.  
He complained of his gums bleeding when he brushed his teeth 
and underwent subgingival scale and curettage.

A statement from the office of Roger Miller, D.D.S., related 
that the veteran was seen in July 1982 for an amalgam 
restoration on tooth number three.  Records from Maple City 
Practice in April 1991 reveal that the veteran's gums were 
inflamed and reddened and he was diagnosed with gingivitis.  
A note from Mark Mihalo, D.D.S., stated that he only provided 
the veteran with emergency treatment for a toothache in 
October 1991.  Medical records from 1992 to 1996 of Daniel 
Fridh, M.D., disclose that the veteran was followed for 
bleeding gums and that he received regular perio maintenance.

During a VA dental examination in August 1995, the veteran 
reported dental and gum abscesses during active service and a 
possible tooth extraction.  He was presently being followed 
on a frequent periodontal maintenance recall.  Physical 
examination discovered missing teeth numbers 1, 2, 16, 18, 
19, and 32.  Restorations were present on teeth numbers 3, 4, 
9, 13, 14, 15, 30, and 31, with a fixed bridge between teeth 
17 and 20.  There were likely amalgam tattoos in the area of 
teeth 4, 29, and 31 and there was generalized horizontal loss 
in alveolar bone height.  During his testimony before the 
Board, the veteran stated that he first had bleeding of the 
gums in Germany but that he was not diagnosed with 
periodontal disease until after service.

The evidence of record clearly establishes that the veteran 
currently has a dental disorder manifested by bleeding of the 
gums.  However, the service medical records contain no 
related findings or diagnoses and no physician of record has 
related the veteran's present disability to his period of 
active service.  In fact, the first diagnosis of record was 
made more than twenty years before service.  As 
aforementioned, as a layperson, the veteran cannot provide a 
medical nexus between his current disability and his period 
of active service.  See Brewer v. West, 11 Vet.App. 228, 234 
(1998).  Due to the lack of competent medical evidence 
linking the veteran's current dental disorder with his period 
of active service, the claim must be denied as not well 
grounded.


IV.  Conclusion

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a stomach disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a dental disorder, for the purpose of 
VA treatment, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

